Opinion issued September 4, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00751-CV
____________

EX PARTE JAMES T. BOGIA



Original Proceeding on Application for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Relator, James T. Bogia, applies to this Court for post-trial habeas corpus
relief.  The Texas courts of appeals do not have original habeas corpus jurisdiction
in criminal proceedings.  See Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2003).
	Accordingly, we dismiss relator's application for habeas corpus relief and
supplement.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.